PER CURIAM.
We treat the notice of appeal as a petition for a writ of certiorari. See Brass & Singer, P.A. v. United Auto. Ins. Co., 919 So.2d 473, 474 n. 1 (Fla. 3d DCA 2005) (“Certiorari is the procedure for review in this court of the denial of appellate attorney’s fees by the appellate division of the circuit court.”). A writ of certiorari may be granted to review the circuit court sitting as an appellate court “only when there has been a violation of a clearly established principle of law resulting in a miscarriage of justice.” Allstate Ins. Co. v. Kaklamanos, 843 So.2d 885, 889 (Fla.2003). The circuit court denied petitioner’s motion for attorney’s fees because petitioner requested fees in its brief and did not file a separate motion. The circuit court applied the correct law of this district. See McCreary v. Fla. Residential Prop. & Cas. Joint Underwriting Ass’n, 758 So.2d 692, 696 (Fla. 4th DCA 1999). On the record before us, no miscarriage of justice has resulted. Therefore, we deny the petition.

Petition denied.

MAY, DAMOORGIAN and LEVINE, JJ., concur.